Citation Nr: 1530163	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  10-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for lumbar spine degenerative disc disease with intervertebral disc syndrome and spinal stenosis (a back disability), to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper.

2.  Entitlement to restoration of a 30 percent rating for cervical spine degenerative disc disease and intervertebral disc syndrome (a neck disability), to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper.

3.  Entitlement to an increased disability rating (or evaluation) for a back disability in excess of 20 percent prior to April 8, 2013, and in excess of 40 percent from April 8, 2013, forward.

4.  Entitlement to an increased disability rating (or evaluation) for a neck disability in excess of 20 percent prior to April 8, 2013, and in excess of 30 percent from April 8, 2013, forward.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for sciatica of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Timothy T. Kidd, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2008, and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In the May 2010 and July 2012 substantive appeals, the Veteran requested a Board hearing at the local VA office (Travel Board hearing).  Subsequently, in a January 2014 correspondence, the Veteran, through his representative, withdrew the request for a Travel Board hearing; therefore, the appeal will proceed as the hearing request has been withdrawn.  38 C.F.R. § 20.702(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Reduction and Restoration of Ratings for Back and Neck Disabilities

In an October 2007 rating decision, the RO reduced the disability ratings for service-connected back disability and neck disability from 40 percent to 20 percent, and from 30 percent to 20 percent, respectively.  In a statement received by VA in November 2007, the Veteran requested VA to review the attached evidence.  In association with the November 2007 statement, the Veteran provided a letter from a private treating doctor, Dr. D.W., who expressed that he did not concur with the findings in the latest VA examination, and that the objective findings are unchanged from the last visit.  The Veteran also provided private examination results of the spine from November 2007.  Here, the Veteran effectively disagreed with the reduction of the ratings for service-connected back and neck disabilities.  VA is obligated to construe communications from the Veteran "in a liberal manner for purposes of determining whether they raise issues on appeal."  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2009).

The appeals for restoration of 40 percent and 30 percent disability ratings for service-connected back and neck disabilities, respectively, to include the questions of the propriety of reductions in the disability ratings to 20 percent, effective February 1, 2008, need to be remanded to allow the RO to provide a Statement of the Case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Increased Ratings for Back and Neck Disabilities, and a TDIU

The Board finds that any decision with respect to the reduction and restoration claims being remanded above may affect the appeals of increased ratings for back and neck disabilities, and a TDIU.  The Board finds that the issues of entitlement to increased ratings for back and neck disabilities, and a TDIU are inextricably intertwined with the issues of reduction and restoration of ratings for back and neck disabilities because a hypothetical grant of the reduction and restoration claims could change the adjudication of the increased rating issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to increased ratings for back and neck disabilities, and a TDIU must, therefore, be deferred until the intertwined issues (reduction and restoration of ratings for back and neck disabilities) are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Increased Rating for Sciatica of the Right Lower Extremity

While the Board does not find that the appeal for an increased rating for sciatica of the right lower extremity is inextricably intertwined with the remanded issues of reduction and restoration of ratings for back and neck disabilities, the appeal must be remanded for additional development.  In an April 2013 VA Peripheral Nerves Examination (located in Virtual VA), the VA examiner indicated that the Veteran had moderately-severe, incomplete paralysis of the right sciatic nerve and severe incomplete paralysis of the external popliteal nerve; however, the VA examiner also indicated that an electromyography (EMG) study had not been performed.  

Upon a request for clarification, in September 2013, a VA physician (other than the VA physician who conducted the April 2013 VA examination) noted that the last EMG was conducted in February 2009, which showed mild left L5 nerve root abnormality with no evidence of significant radiculopathy in either lower extremity.  The September 2013 VA physician indicated that, during the April 2013 VA examination, the muscle strength abnormalities were probably recorded in error because there was no evidence of left or right leg paralysis or weakness on primary care examinations through July 2013.  As such, the September 2013 VA physician recommended a "repeat EMG," which would confirm the accuracy or error in the April 2013 VA examination.  To date, the Veteran has not been afforded a contemporaneous EMG to assist in determining the severity of the service-connected right lower extremity sciatica.  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a Statement of the Case as to the issues of restoration of a 40 percent rating for a back disability, to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper, and restoration of a 30 percent rating for a neck disability, to include consideration of whether the reduction to 20 percent, effective February 1, 2008, was proper.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect appeals of these issues to the Board.  See 38 C.F.R. §§  20.200, 20.202, and 20.302(b) (2014).  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

2. Schedule an EMG to assist in determining the nature and severity of the service-connected sciatica of the right lower extremity.  Another VA Peripheral Nerves Examination of the Veteran is not required; however, if the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable findings as to the severity of the right lower extremity sciatica, such examination should be scheduled.

After a review of the claims file, including the results of the EMG, and any further development as deemed appropriate, the VA examiner should provide findings on the following and include an appropriate rationale for those findings:

a) Evaluate the extent and severity of the right lower extremity sciatica by rendering an opinion as to whether it more nearly approximates incomplete paralysis of the sciatic nerve (that is mild; moderate; moderately severe; or severe, with marked muscular atrophy) or complete paralysis of the sciatic nerve where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost; and

b) if the right lower extremity sciatica is wholly sensory, render an opinion as to whether it more nearly approximates mild or moderate impairment.

3. After completion of the above and any additional development deemed necessary, the remaining issues on appeal should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




